UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A/A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 IRIDIUM COMMUNICATIONS INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) 26-1344998 (I.R.S. Employer Identification no.) 1750 Tysons Boulevard, Suite 1400 McLean, VA (703) 287-7400 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of exchange on which each class is to be registered 6.75% Series B Cumulative Perpetual Convertible Preferred Stock The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General InstructionA.(c), check the following box.ý If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General InstructionA.(d), check the following box.¨ Securities Act registration statement file number to which the form relates: Securities to be registered pursuant to Section12(g) of the Act: None (Title of class) EXPLANATORY NOTE This Amendment No.1 relates to the Registration Statement on Form 8-A ofIridium Communications Inc. (the “Company”), which was filed with the Securities and Exchange Commission on May 14, 2014 (the “Registration Statement”).The Registration Statement relates to the registration of the 6.75% series B cumulative perpetual convertible preferred stock of the Company pursuant to Section 12(b) of the Securities Exchange Act of 1934. The Company is filing this Amendment No. 1 to the Registration Statement to amend the exchange listed under “Name of each exchange on which each class is to be registered” on the cover page of the Registration Statement to read in its entirety “The NASDAQ Stock Market LLC.” All other items remain unchanged. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IRIDIUM COMMUNICATIONS INC. Date: May 16, 2014 By: /s/ Thomas J. Fitzpatrick Name: Thomas J. Fitzpatrick Title: Chief Financial Officer
